Exhibit 10.22
A-2
GRAPHIC PACKAGING
EXCESS BENEFIT PLAN
(As Amended and Restated Effective as of January 1, 2009)

 



--------------------------------------------------------------------------------



 



GRAPHIC PACKAGING EXCESS BENEFIT PLAN
TABLE OF CONTENTS

                      Page
Introduction
        1  
 
           
Article 1
  Definitions     2  
 
           
Article 2
  Participation     5  
2.01
  Participation Requirements     5  
2.02
  Termination of Participation     5  
 
           
Article 3
  Amount and Payment of Supplemental Benefit     6  
3.01
  Amount of Benefit     6  
3.02
  Commencement of Benefit     6  
3.03
  Form of Payment     7  
3.04
  Payment of Benefits Upon Death     8  
3.05
  Payment of Benefits Upon Disability     9  
3.06
  Restoration to Service     9  
3.07
  Acceleration of or Delay in Payment     10  
3.08
  Administrative Delay     10  
3.09
  Special Provisions Applicable to Participants Who Terminated Employment Prior
to January l, 2008     10  
3.10
  Plan Provisions In Effect Prior to January 1, 2009     10  
 
           
Article 4
  Administration of the Plan     12  
4.01
  Designation of Plan Administrator     12  
4.02
  Compliance     12  
 
           
Article 5
  General Provisions     13  
5.01
  Funding     13  
5.02
  No Contract of Employment     13  
5.03
  Withholding Taxes     13  
5.04
  Nonalienation     13  
5.05
  Facility of Payment     13  
5.06
  Claims Procedure     13  
5.07
  Construction     14  
 
           
Article 6
  Amendment or Termination     15  
6.01
  Right to Amend or Terminate     15  
6.02
  Protection of Rights Under Plan     15  

 



--------------------------------------------------------------------------------



 



Introduction
ACX Technologies, Inc. established this Plan effective December 28, 1992 to
provide supplemental retirement benefits to employees whose benefits under the
Qualified Plan were limited by Code Section 415. The Plan subsequently was
amended and restated effective as of January 1, 2000.
Effective as of August 8, 2003 the Plan was amended to reflect the change in
plan sponsorship from Graphic Packaging International Corporation (formerly ACX
Technologies, Inc.) to Graphic Packaging International, Inc.
Effective as of March 10, 2008, Altivity Packaging LLC merged with Graphic
Packaging Corporation (the “Merger”) and in conjunction with the Merger and
pursuant to a corporate realignment, Graphic Packaging Holding Company became
the sole corporate entity with the power to amend and terminate the benefit
plans maintained by Graphic Packaging Holding Company and any subsidiary
thereof, including this Plan.
The Plan is now being amended and restated to reflect the change in the
corporate entity authorized to amend and terminate the Plan as well as to comply
with the applicable provisions of Section 409A of the Internal Revenue Code
effective as of January 1, 2009.
This Plan is intended to be a nonqualified, unfunded excess benefit plan under
Title I of ERISA. The Plan is not intended to meet the qualification
requirements of Section 401 of the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



Article 1. Definitions

1.01   “Affiliated Employer” means, any company which is a member of a
controlled group of corporations (as defined in Section 414(b) of the Code)
which also includes the Employer and any trade or business which is under common
control (as defined in Section 414(c) of the Code) with the Employer. For this
purpose, “at least 50%” is used for “at least 80%” where it appears in
Section 1563(a), (b) and (c) of the Code and Treasury Regulation §1.4l4(c)-3.  
1.02   “Beneficiary” means the person designated by the Participant to receive
the benefits payable under the terms of the Plan in the event of the
Participant’s death. In the event there is no effective designation of a
Beneficiary in effect on the Participant’s death, (i) then any payments due
shall be made to the Participant’s spouse or, (ii) if no spouse survives, then
to the Participant’s estate. A Participant may, from time to time, revoke or
change his Beneficiary designation without the consent of any prior Beneficiary
by filing a new designation with the Plan Administrator. The last such
designation received by the Plan Administrator shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Plan Administrator prior to the Participant’s
death or the Participant’s Benefit Commencement Date, if earlier, and in no
event shall it be effective as of a date prior to such receipt.   1.03  
“Benefit Commencement Date” means, unless the Plan expressly provides otherwise,
the first day of the first period for which an amount is due as an annuity or
any other form, as specified under the provisions of Section 3.02(a), determined
without regard to Section 3.02(b), and Section 3.05.   1.04   “Board of
Directors” means the Board of Directors of Graphic Packaging International, Inc.
prior to March 10, 2008, and on and after March 10, 2008, means the Board of
Directors of Graphic Packaging Holding Company.   1.05   “Code” means the
Internal Revenue Code of 1986, as amended from time to time.   1.06   “Disabled”
or “Disability” means:

  (a)   For purposes of Section 3.02, a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his position of
employment or any substantially similar position of employment, and     (b)  
For purposes of Section 3.05, a medically determinable physical or mental
impairment that renders the Participant unable to engage in any substantial
gainful activity and that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.

    The determination of Disability shall be made by the Plan Administrator
under such

2



--------------------------------------------------------------------------------



 



    uniform rules as it shall prescribe and in accordance with Treasury
Regulation §1.409A-1(h)(1)(i) and §1.409A-3(i)(4).   1.07   “Effective Date”
means December 28, 1992. The effective date of this amended and restated
document is January 1, 2009.   1.08   “Employer” means Graphic Packaging
International, Inc., and any successor by merger, purchase or otherwise, with
respect to its Employees; and any other company participating in the Qualified
Plan, as provided in Section 1.34 of the Qualified Plan (or any successor
section thereto).   1.09   “Equivalent Actuarial Value” means equivalent
actuarial value determined using an interest rate of 5 percent and the mortality
table prescribed in IRS Revenue Ruling 2001- 62, except that in determining the
amount of a lump sum distribution under Section 3.07(b), equivalent actuarial
value shall be determined on the basis of the applicable mortality table
specified in Section 417(e)(3)(B) of the Code and the applicable interest rate
specified in Section 417(e)(3)(C) of the Code for the second calendar month
preceding the first day of the calendar year during which the Benefit
Commencement Date occurs.   1.10   “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.   1.11   “Participant” means any employee of
RIC participating in the Plan in accordance with the provisions of Section 2.01.
  1.12   “Plan” means the Graphic Packaging Excess Benefit Plan.   1.13   “Plan
Administrator” means an entity provided for in Section 4.01.   1.14   “Prior
Plan” means the Graphic Packaging Excess Benefit Plan as restated effective
January 1, 2000, including all amendments to such plan effective prior to the
Effective Date of this amended and restated Plan.   1.15   “Qualified Joint and
Survivor Annuity” means an annuity which is of Equivalent Actuarial Value to the
‘single life annuity form of benefit and which provides for a reduced benefit
payable to the Participant during his life and after his death providing that
one-half of that reduced benefit will continue to be paid during the life of the
spouse to whom he was married at his Benefit Commencement Date.   1.16  
“Qualified Plan” means the Graphic Packaging Retirement Plan, or any successor
plan, thereof.   1.17   “Specified Employee” means a Participant who, when he
terminates employment with the Employer and all Affiliated Employers, (i) met
the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, applied
in accordance with the regulations thereunder and disregarding Section 416(i)(5)
of the Code, at any time during the 12-month period ending on the identification
date and (ii) terminated his employment ‘with the Employer and all Affiliated
Employers at any time during the 12-month period beginning on the April 1st next
following the identification date.

3



--------------------------------------------------------------------------------



 



    For purposes of this Section, the definition of compensation under Treasury
Regulation §1.415(c)-2(d)(4) shall be used when determining whether a
Participant meets the requirements of clause (i) above, applied without use of
any of the special timing rules provided in Treasury Regulation §1.415(c)-2(e)
or any of the special rules in Treasury Regulation §l.415(c)-2(g) and the
identification date shall be the December 31st immediately preceding the date
the Participant terminates employment with the Employer and all Affiliated
Employers. A Participant who meets the requirements of clauses (i) and (ii) of
this Section shall be a Specified Employee regardless of whether the Participant
meets the requirements of clause (i) on the date he terminates his employment
with the Employer and all Affiliated Employers. The determination of whether a
Participant is a Specified Employee shall be made by the Plan Administrator in
accordance with Section 409A of the Code, the regulations promulgated
thereunder, and other applicable guidance.   1.18   “Supplemental Benefit” means
the annual benefit payment payable under Article 3 of this Plan.   1.19  
“Supplemental Plan” means the Graphic Packaging Supplemental Retirement Plan.  
1.20   “UPC SERP” means the Universal Packaging Corporation Supplemental
Executive Retirement Plan.

4



--------------------------------------------------------------------------------



 



Article 2. Participation

2.01   Participation Requirements

    An employee who participates in the Qualified Plan under Section 3.1 of
Appendix 1 of the Qualified Plan (or any successor section thereto) and whose
pension or pension-related benefits are limited by the provisions of Section 415
of the Code shall become a Participant in the Plan. Former participants in the
UPC SERP are eligible to participate in the Plan provided they meet the
applicable requirements of Section 2.1 of the Prior Plan. In addition, an
employee of the Employer who is not otherwise a Participant under the Plan, but
who satisfied the eligibility requirements set forth in Section 4 of Appendix 1
of the Prior Plan shall be a Participant for purposes of Appendix 1 of the Prior
Plan.

2.02   Termination of Participation

    A Participant’s participation in the Plan shall terminate when all benefits
payable to or on behalf of the Participant under the Plan have been paid.

5



--------------------------------------------------------------------------------



 



Article 3. Amount and Payment of Supplemental Benefit

3.01  Amount of Benefit

  The annual amount of Supplemental Benefit payable with respect to a
Participant or the Participant’s Beneficiary shall be equal to the excess of
(a) over (b):

  (a)    The benefit that would be payable to the Participant, or on his behalf
to his Beneficiary, under the Qualified Plan if the provisions of the Qualified
Plan (including any additional service as described in Section 4.1 of the Prior
Plan) were administered without regard to the limitations of Section 415 of the
Code,

over

  (b)   The benefit which is payable to the Participant, or to the Participant’s
Beneficiary if the Participant is deceased, under the Qualified Plan.

    The amount of the Participant’s Supplemental Benefit shall be determined
under the above formula as of his Benefit Commencement Date. For purposes of
performing the above calculation, the benefit payable under the Qualified Plan
shall be deemed to commence upon the Participant’s Benefit Commencement Date
under this Plan.

3.02 Commencement of Benefit

  (a)   Subject to the provisions of Sections 3.05, 3.07 and 3.09, and paragraph
(b) below, payment of a Participant’s Supplemental Benefit shall commence on the
first day of the month immediately following the latest of: (i) the
Participant’s termination of employment with the Employer and all Affiliated
Employers, (ii) the Participant’s attainment of age 55, or (iii) December 31,
2008.     (b)   Notwithstanding anything in the Plan to the contrary, if a
Specified Employee terminates his employment with the Employer and all
Affiliated Employers for reasons other than death or Disability, any payments
due during the first six months following the Specified Employee’s termination
of employment shall be withheld by the Plan until the earlier of: (i) the first
day of the seventh month following the Specified Employee’s termination of
employment with the Employer and all Affiliated Employers, or (ii) his death. At
that time, the withheld amounts shall be paid to the Specified Employee or, in
the event of his death, to his Beneficiary. The withheld amounts shall be
credited with interest during the period they are withheld at the rate of
5 percent per annum, compounded annually.     (c)   A Participant shall not be
treated as retiring or terminating his employment (or other similar words) with
the Employer if:

  (i)   the Participant is employed by an Affiliated Employer;

6



--------------------------------------------------------------------------------



 



  (ii)   the Participant is on military leave, sick leave or other bona fide
leave of absence if the period of such leave does not exceed six months or, if
longer, so long as the Participant retains a right to reemployment with the
Employer or an Affiliated Employer under an applicable statute or contract. If a
Participant’s leave exceeds six months and he does not retain a right to
reemployment under an applicable statute or contract, the Participant is deemed
to have terminated his employment with the Employer on the first day following
the end of the six-month period. Notwithstanding the foregoing, if the leave of
absence is due to a Disability, the Participant is deemed to have terminated his
employment with the Employer on the first day following the end of a period of
29 consecutive months; or     (iii)   the Participant continues to provide
service to the Employer or an Affiliated Employer in a capacity other than as an
employee if the Participant is providing service at a level that is at least 50%
of the average level of services performed by the Participant during the
immediately preceding 36-month period.

  A Participant who continues to provide services to the Employer or an
Affiliated Employer shall nevertheless be treated as having terminated his
employment with the Employer or an Affiliated Employer if the Participant
continues to provide service to the Employer or an Affiliated Employer at a
level that is 20% or less than the average level of services performed by the
Participant during the immediately preceding 36-month period.

  The Employer specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
termination of employment with respect to an employee providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Section 409A of the Code.

  Whether a termination of employment has occurred shall be determined by the
Plan Administrator in accordance with Section 409A of the Code, the regulations
promulgated thereunder, and other applicable guidance, taking into account the
provisions set forth above.

3.03 Form of Payment

  (a)   Unless a Participant has made a valid election under paragraph (b) below
of an optional form of payment, the Supplemental Benefit payable to a
Participant shall be paid (i) in the form of a single life annuity for the life
of the Participant if the Participant is unmarried on his Benefit Commencement
Date or (ii) in the form of a Qualified Joint and Survivor Annuity if he is
married on his Benefit Commencement Date.     (b)   Subject to paragraph
(c) below, a Participant may elect to convert the benefit

7



--------------------------------------------------------------------------------



 



  otherwise payable to him into an optional form of payment of Equivalent
Actuarial Value, as provided in one of the options named below, provided the
optional form of payment satisfies the definition of “life annuity” as provided
in Treasury Regulation § 1.409A-2(b)(2)(ii) and any further guidance thereto:

  Option 1.   A benefit payable monthly for the Participant’s life with no
benefit payable after his death.     Option 2.   A modified benefit payable
monthly during the Participant’s life, and after his death payable monthly at
100% of the rate of his modified benefit to and during the life of the
Beneficiary named by him when he elected the option.     Option 3.   A modified
benefit payable monthly during the Participant’s life, and after his death
payable monthly at 75% of the rate of his modified benefit to and during the
life of the Beneficiary named by him when he elected the option.     Option 4.  
A modified benefit payable monthly during the Participant’s life, and after his
death payable monthly at 50% of the rate of his modified Benefit to and during
the life of the Beneficiary named by him when he elected the option.     Option
5.   A modified benefit payable monthly during the Participant’s life, and after
his death payable monthly at 25% of the rate of his modified Benefit to and
during the life of the Beneficiary named by him when he elected the option.    
Option 6.   A modified benefit payable monthly during the Participant’s life
with a minimum number of payments of 120 (the remainder of which shall be paid
to the Participant’s Beneficiary if the Participant dies before 120 payments
have been made).

  (c)   Notwithstanding the foregoing, subject to the provisions of Section 409A
of the Code, a Participant’s election to receive his benefit in an optional form
as described in paragraph (b) above shall be effective as of the Participant’s
Benefit Commencement Date, provided that the Participant makes and submits to
the Plan Administrator his election of such optional form prior to his Benefit
Commencement Date. A Participant who fails to elect an optional form of benefit
payment in a timely manner shall receive his benefit in accordance with
paragraph (a) of this Section 3.03.

3.04   Payment of Benefits Upon Death

  (a)   If a Participant dies after his Benefit Commencement Date, payments
shall be continued to his Beneficiary in accordance with the provisions of the
form of payment in effect at the Participant’s date of death.     (b)   If a
Participant entitled to a benefit under the Plan dies either prior to his
termination of employment with the Employer or after be terminates his
employment with the Employer but before his Benefit Commencement Date, and the
Participant is married on the date of his death, the Participant’s spouse shall
be entitled to receive a pre-retirement survivor benefit commencing on the first

8



--------------------------------------------------------------------------------



 



      day of the month following the later of the Participant’s date of death or
the date the Participant would have attained age 55. The annual amount of the
pre-retirement survivor benefit shall be equal to the excess, if any, of:

  (i)   The annual amount of the survivor benefit the spouse would be entitled
to receive under the terms of the Qualified Plan based on the Participant’s
benefit calculated under Section 3.01(a) of this Plan,

over

  (ii)   The annual benefit payable to the spouse from the Qualified Plan as
described in Section 3.01(b).

      The amount of the surviving spouse’s benefit shall be determined under the
above formula as of the date payments commence to the spouse. The benefits
payable under the Qualified Plan shall be deemed to commence upon the date
payments commence to the spouse. The benefit shall be divided by twelve and paid
in the form of a monthly benefit for the life of the spouse. Notwithstanding
anything in the Plan to the contrary, no benefits shall be paid from this Plan
on behalf of a Participant on the Participant’s death if the Participant dies
before his Benefit Commencement Date and the Participant is not married on the
date of his death.

3.05   Payment of Benefits Upon Disability       In the event a Participant
becomes Disabled prior to terminating employment with the Employer and all
Affiliated Employers and is eligible to accrue benefit service under the
provisions of Section 4.05 of the Qualified Plan (or any successor section
thereto) (assuming for this purpose the Participant has completed all
ministerial acts necessary to qualify under said Section 5.4), payment of his
Supplemental Benefit, determined under the provisions of Section 3.01, shall
commence on the first day of the month coincident with or next following the
later of: (i) his attainment of age 65, or (ii) the fifth anniversary of the
date he became Disabled under the provisions of Section 1.06(a). For purposes of
this Section, the determination of whether the Participant is Disabled under
Section 1.06(b) shall be made within the 90 day period preceding the end of the
29- month period referred to in Section 3.02(c).   3.06   Restoration to Service
      If a Participant who retires from employment with the Employer or who
otherwise terminates employment with the Employer is restored to employment with
the Employer, the Supplemental Benefit to which he was entitled at his earlier
retirement or termination of employment shall continue to be paid (or shall
commence in the event payment had not commenced as of his date of reemployment)
in accordance with the provisions of Section 3.03 without regard to his
reemployment, The Participant shall not be entitled to any additional benefits
under the terms of this Plan on account of his period of reemployment.

9



--------------------------------------------------------------------------------



 



3.07   Acceleration of or Delay in Payment       Notwithstanding anything in
this Article 3 to the contrary:

  (a)   The Plan Administrator may, in its sole and absolute discretion, delay
the time for payment of a benefit owed to a Participant hereunder, to the extent
permitted under Treasury Regulation § 1.409A-2(b)(7).     (b)   The Plan
Administrator, in its sole and absolute discretion, may elect to accelerate the
time or form of payment of a benefit owed to the Participant or surviving spouse
hereunder, provided such acceleration is permitted under Treasury Regulation §
1.409A-3(j)(4).

3.08   Administrative Delay       Payment of a Participant’s Supplemental
Benefit shall be deemed to have commenced on a specified date if the payment
commences as soon as administratively practicable following such date, but no
later than the later of (i) the last day of the calendar year in which the
specified date occurs or (ii) the 15th day of the third calendar month following
the month the specified date occurs.   3.09   Special Provisions Applicable to
Participants Who Terminated Employment Prior to January 1, 2008      
Notwithstanding any provision of the Plan to the contrary, a Participant who had
terminated employment prior to January 1, 2008, including a Participant who had
terminated employment prior to January 1, 2008 and who was reemployed during
2008, and who had not commenced payment of his Supplemental Benefit under the
provisions of this Plan as of December 31, 2008, shall be entitled to elect a
Benefit Commencement Date, which date may be the first day of any calendar month
on or after the later of January 1, 2009 or the month in which he attains age
55, but in no event later than the April 1 of the calendar year following the
calendar year in which he would attain age 70-1/2. Such election must be made
prior to January 1, 2009 and is irrevocable after December 31, 2008. In the
event a Participant who is entitled to elect a Benefit Commencement Date under
the provisions of this Section 3.09 fails to do so by December 31, 2008, his
Supplemental Benefit shall commence on the first day of the calendar month
coincident with or next following his attainment of age 65. Notwithstanding the
foregoing, in the event a Participant also participates in the Graphic Packaging
Supplemental Retirement Plan and/or the Graphic Packaging International, Inc.
Supplemental Plan for Participants in the Riverwood International Employees
Retirement Plan, the Participant shall only be entitled to select one Benefit
Commencement Date, which Benefit Commencement Date shall apply to his benefit
payable under this Plan, the Graphic Packaging Supplemental Retirement Plan, and
the Graphic Packaging International, Inc. Supplemental Plan for Participants in
the Riverwood International Employees Retirement Plan.   3.10   Plan Provisions
In Effect Prior to January 1, 2009       Prior to January 1, 2009, the timing
and form of payment of a Participant’s Supplemental Benefit under the provisions
of this Plan were linked to the provisions of the Qualified Plan as permitted
under the transitional relief granted under the provisions of Section 409A until
December 31, 2008. The Plan has been administered in good faith

10



--------------------------------------------------------------------------------



 



    compliance with Section 409A of the Code and the guidance issued thereunder
from January 1, 2005 through December 31, 2008.

11



--------------------------------------------------------------------------------



 



Article 4. Administration of the Plan

4.01   Designation of Plan Administrator       The Board of Directors or its
designee shall serve as Plan Administrator. In addition to any implied powers
needed to carry out the provisions of the Plan, the Plan Administrator shall
have the following specific powers:

  (a)   To make and enforce such rules and regulations and procedures as it
shall deem necessary or proper for the efficient administration of the Plan and
to design written forms or other documents to implement such rules, regulations
and procedures.     (b)   To interpret the Plan and to decide any and all
matters arising hereunder, including the right to remedy possible ambiguities,
inconsistencies or omissions.     (c)   To determine the amount of benefits that
shall be payable to a Participant or Beneficiary in accordance with the
provisions of the Plan.     (d)   To arrange for withholding and remittance of
such withholding taxes as are required under the Code.     (e)   To authorize
one or more of its number or any agent to execute or deliver any instrument or
make any payment on its behalf; to retain counsel, employ agents and provide for
such clerical, accounting and consulting services as it may require in carrying
out the provisions of the Plan; and to allocate among or delegate to other
persons all or such portion of its duties hereunder as the Plan Administrator in
its sole discretion shall decide.     (f)   To take any action necessary to
execute the provisions of the Plan, and all such authority shall be exercised in
a manner consistent with the provisions of the Plan.

    All interpretations, determinations and decisions of the Plan Administrator
in respect of any matter hereunder shall be final, conclusive and binding upon
the Participants and Beneficiaries and all other persons claiming an interest
under the Plan.   4.02   Compliance       The Plan is intended to comply with
the requirements of Section 409A of the Code and the provisions hereof shall be
interpreted in a manner that satisfies the requirements of Section 409A of the
Code and any regulations thereunder, and the Plan shall be operated accordingly.
If any provision of the Plan would otherwise frustrate or conflict with this
intent, the provision will be interpreted and deemed amended so as to avoid this
conflict.

12



--------------------------------------------------------------------------------



 



Article 5. General Provisions

5.01   Funding       All amounts payable in accordance with the Plan shall
constitute a general unsecured obligation of the Employer. All such amounts, as
well as any administrative costs relating to the Plan, shall be paid out of the
general assets of the Employer.   5.02   No Contract of Employment       The
establishment of the Plan shall not be construed as conferring any legal rights
upon any person for a continuation of employment, nor shall it interfere with
the rights of the Employer to discharge any employee and to treat him without
regard to the effect which such treatment might have upon him as a Participant
in the Plan.   5.03   Withholding Taxes       The Plan Administrator shall have
the right to deduct any required withholding taxes from any benefit payment to
be made under the Plan.   5.04   Nonalienation

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to do shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant.   5.05   Facility of
Payment       If the Plan Administrator finds that a Participant or other person
entitled to a benefit under the Plan is unable to care for his affairs because
of illness or accident or because he is a minor, the Plan Administrator may
direct that any benefit due him be paid to his spouse, a child, a parent or
other blood relative or a person with whom he resides, unless a claim has been
made for the benefit by a duly appointed legal representative. Any payment made
under the provisions of this Section 5.05 shall be a complete discharge of the
liabilities of the Plan for that benefit.   5.06   Claims Procedure       The
Plan Administrator shall establish a claims procedure, to include the rights of
Participants to appeal claim denials, which shall be in accordance with
Section 503 of ERISA and regulation promulgated. thereunder. The Plan
Administrator shall provide adequate notice in writing to any Participant,
former Participant, Beneficiary or contingent Beneficiary whose claim for
benefits under this Plan has been denied, setting forth the specific reasons for
such denial. A reasonable opportunity shall be afforded to any such Participant,
former Participant, Beneficiary or contingent Beneficiary for a full and fair
review by the Plan Administrator of its decision denying the claim. The Plan

13



--------------------------------------------------------------------------------



 



    Administrator’s decision on any such review shall be final and binding on
the Participant, former Participant, Beneficiary or contingent Beneficiary and
all other interested persons.   5.07   Construction

  (a)   All rights hereunder shall be governed by and construed in accordance
with the laws of the state of Georgia to the extent such laws are not pre-empted
by ERISA or other federal law.     (b)   The masculine pronoun shall mean the
feminine wherever appropriate.     (c)   The captions inserted herein are
inserted as a matter of convenience and shall not affect the construction of the
Plan.

14



--------------------------------------------------------------------------------



 



Article 6. Amendment or Termination

6.01   Right to Amend or Terminate       The Board of Directors, or its
delegate, reserves the right to modify or amend the Plan, in whole or in part,
or to terminate the Plan. In the event the Plan is terminated, the Employer
shall continue to maintain the Plan until all benefits are distributed in
accordance with the provisions of Article 3 and the provisions of Section 409A
of the Code, unless an accelerated payment schedule is specified by resolution
of the Board of Directors and is in accordance with the acceleration
circumstances permitted by regulations pursuant to Section 409A of the Code in
case of a corporate dissolution taxed under Section 331 of the Code, a change in
control event described in such regulations, the complete termination of all
aggregated arrangements, or such other circumstances as may be permitted by
regulations pursuant to Section 409A of the Code.   6.02   Protection of Rights
Under Plan       Notwithstanding Section 6.01, no modification, amendment or
termination of the Plan shall adversely affect the right of any Participant, his
surviving spouse, or his beneficiary to receive the benefits accrued under the
Plan in respect of such Participant as of the date of modification, amendment or
termination.

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Graphic Packaging Excess Benefit Plan (As Amended and
Restated Effective as of January 1, 2009), Graphic Packaging Holding Company has
caused its corporate seal to be affixed hereto and these presents to be duly
executed in its name and behalf by its proper officers thereunto authorized this
30th day of December, 2008.

      ATTEST   Graphic Packaging Holding Company (SIGNATURE)
[g21947g2194703.gif]   (SIGNATURE) [g21947g2194702.gif] Name         Assistant
Secretary   SVP HR Title   Title

(CORPORATE SEAL)

16